[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The petitioner, Bruno, has petitioned for a writ of habeas corpus on the basis of the Department of Correction's ("DOC") claimed violation of his constitutional rights to due process in depriving him of earned good time credit. The DOC has filed a Motion to Dismiss claiming the petition fails to state a claim upon which relief can be granted.
The respondent argues that although the petition claims violation of the DOC's protocol for the administering of drug tests, that none of the alleged violations would be sufficient without more to cause a granting of the petition even after a full hearing.
The petitioner argues that the facts alleged do establish a violation of the DOC's own rules for drug tests. He therefore claims the rules constitute the minimum due process standards that must be satisfied and are a violation of due process. He contends that a violation of the rules entitles him to a hearing on the petition. The hearing is the proper proceeding to determine if he suffered any violation of his rights.
The court agrees with the petitioner. The court finds it is sufficient to withstand the motion to dismiss to have alleged violations of fundamental fairness that implicate constitutional rights. Lozado v. Warden, 223 Conn. 834, 841
(1992).
The motion to dismiss is hereby denied.
Hurley, J.